10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0468


                                        OP 21-0468
                                                                    FILED
 JUSTIN ALAN QUINLAN,
                                                                     OCT 0 5 2021
              Petitioner,                                         Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   State of Montana

       v.                                                            ORDER

 PETER BLUDWORTH,

              Respondent.


       Representing himself, Justin Alan Quinlan has filed a verified Petition for Writ of
Habeas Corpus, challenging the jurisdiction of the Sixteenth Judicial District Court,
Rosebud County. Quinlan raises nineteen claims, concluding that he is illegally and
unlawfully incarcerated.
       In August 2018, a jury found Quinlan guilty of felony incest in the Rosebud County
District Court. The court sentenced Quinlan to a 100-year term in the Montana State Prison
with seventy-five years suspended. The court required Quinlan to complete both phases of
the sex offender program treatment. Quinlan appealed, questioning the court's evidentiary
ruling about Quinlan's attempt to present extrinsic evidence that would undermine the
victim's credibility. State v. Quinlan, 2021 MT 15, ¶¶ 17-26, 403 Mont. 91, 479 P.3d 982.
We concluded "the District Court did not misapply the Rules of abuse its discretion in its
ruling on the admissibility of evidence." Quinlan, ¶ 26. We also reviewed the issue under
the Sixth Amendment to the United States Constitution and Article II, § 24 of the Montana
Constitution, concluding that the constitutional threshold of the right to confrontation was
met. Quinlan, ill 31.
       Quinlan requests dismissal of the charges and dismissal with extreme prejudice of
his criminal case. Quinlan claims he is innocent and the victim, his daughter, lied. He lists
nineteen claims: (1) invocation of his natural rights under the supreme law of the land;
(2) his status as "a man of GOD, a living soul, natural born, of flesh and blood," etc.; (3) the
State of Montana has no standing because it is not a living man or woman; (4) fraud vitiates
all, including contracts; (5) fraud committed by the courts and "De Facto Government";
(6) "man and living soul, exist upon the LAND . . ."; (7) "right of self-determination";
(8) "Sui Juris" status; (9) "NOT a PERSON" or U.S. CITIZEN; (10) "natural, free born
Sovereign, without subjects[J" (11) "exercise Right of Avoidance"; (12) "NOTICE" of
"'Net Retentions"; (13) Sixteenth Judicial District Court and State of Montana are a
"FOREIGN STATE"; (14) "NOTICE" that his affidavit must be challenged within 21 days
"point by point"; (15) dismissal of his criminal case; (16) no affording of his rights during
the criminal process; (17) his daughter lied because no intercourse occurred;
(18) challenging the lack of evidence; and (19) the recantation letter and no interview of
his son.
       While the last five of Quinlan's nineteen claims may arguably be considerable under
habeas corpus review, Quinlan does not establish illegal incarceration or invalidity of his
sentence with these claims. We also note his other claims are beyond the scope of a petition
for habeas corpus relief and, as such, we do not address "point by point" these claims. Any
challenge to his criminal case, the sufficiency of the evidence, or criminal procedure should
have been raised in an appeal. Quinlan raised the issue about the victim's credibility, and
we affirmed the District Court's ruling. Quinlan, '11¶ 17-32. "The writ of habeas corpus is
not available to attack the validity of the conviction or sentence of a person who has been
adjudged guilty of an offense in a court of record and has exhausted the remedy of appeal."
Section 46-22-101(2), MCA. Because Quinlan appealed his conviction and sentence, he
has exhausted the remedy of appeal, and he cannot now bring such issues in a petition for
habeas corpus relief. He is precluded from challenging his conviction and sentence.
Quinlan's case does not require dismissal.
       Qiuinlan has not demonstrated that he is illegally incarcerated. His sentence is
facially valid. Section 46-22-101(1), MCA. Quinlan's claims lack merit, and he cannot
attempt to relitigate such claims through this remedy.         Section 46-22-101(2), MCA.
                                          2
Accordingly,
      IT IS ORDERED that Quinlan's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Justin Alan Quinlan personally.
      DATED this          day of October, 2021.



                                                           Chief Justice